                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 MEL LAMPTON,                                 )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )
                                              )       No. 4:19-cv-00734-NKL
 C. R. Bard, INC. and BARD                    )
 PERIPHERAL VASCULAR, INC.,                   )
                                              )
                Defendants.


                                            ORDER

       Bard’s Motion to Strike the general opinions of Dr. Blackman, Doc. 51, is granted in part

and denied in part. Bard’s Motion to Strike the expert report of Dr. LaDisa, Doc. 53, is denied.

Dr. Blackman cannot rely on or incorporate in his own opinions, the specific portion of the

expert testimony of Dr. Hurst which was stricken by the MDL court. While Dr. Blackman may

be qualified to give the same opinion that was stricken by the MDL court, it would undermine

the MDL discovery process to permit specific causation experts to clean up evidentiary defects

found by the MDL court that caused it to exclude part of a general causation expert’s testimony.

       Otherwise, the Motions are denied because Bard has not identified additional examples of

how it would be prejudiced merely because Dr. Blackman and Dr. LaDisa are incorporating

material developed by the MDL general causation experts into their specific causation opinions.

Bard acknowledges that Dr. Blackman and Dr. LaDisa can rely on general expert testimony

developed during the MDL to form their specific opinions in this case. Therefore, Bard is not

prejudiced if Dr. Blackman and Dr. LaDisa testify consistently with those MDL general

causation opinions. At the MDL, Bard had an opportunity to depose and challenge the general



                                                  1

         Case 4:19-cv-00734-NKL Document 109 Filed 10/12/20 Page 1 of 3
MDL experts that Dr. Blackman and Dr. LaDisa are allegedly relying on. Indeed, that process

led to the exclusion of part of Dr. Hurst’s testimony. While Bard suggests that Lampton is

seeking a “second-bite of the apple” by using Dr. Blackman and Dr. LaDisa to incorporate

general causation testimony into their specific causation analysis, Bard fails to demonstrate

anything that Lampton gains by a “second-bite at the apple,” much less some prejudice Bard

would suffer that would justify the painstaking process of drawing a line between specific and

general causation testimony, a line which is inherently diffuse and will likely evolve as the case

unfolds during a jury trial.

       In addition, Bard has not demonstrated how the MDL process will be undermined by

permitting Dr. Blackman and Dr. LaDisa to directly incorporate into their opinions the general

MDL discovery. So long as Lampton’s specific causation experts are not contradicting the

material developed during general discovery or the MDL rulings, the MDL process has

functioned as expected. There is no “second-bite of the apple” in terms of the substance of the

MDL discovery. However, requiring the actual MDL experts to provide all the general expert

testimony at trial, as opposed to a specific causation expert incorporating and relying on the

general MDL discovery, is likely to make the jury trial process more cumbersome, without

providing any added protection for the MDL process.

       Finally, the admissibility of Dr. Blackman’s and Dr. LaDisa’s testimony under the

Federal Rules of Evidence, is a matter appropriately raised in a motion in limine or a Daubert

challenge, not subsumed in a motion that seeks to make a distinction between general and

specific testimony. Therefore, the Court does not resolve here whether Dr. Blackman’s and Dr.

LaDisa’s testimony is irrelevant or otherwise inadmissible; it only finds that the testimony is not

excluded because it may be characterized as “general expert testimony.” Once the Court has had



                                                 2

         Case 4:19-cv-00734-NKL Document 109 Filed 10/12/20 Page 2 of 3
the opportunity to evaluate these issues within the broader context of the case, the Court may or

may not find that Dr. Blackman’s and Dr. LaDisa’s testimony is wholly or in part admissible.

       In its Motions to Strike, Bard requests leave of Court to serve expert reports to rebut any

statements, opinions, and conclusions offered by Dr. Blackman and Dr. LaDisa that are not

struck by the Court. Doc. 52, p. 13; Doc. 54, p. 9. The Court concludes that this is an issue

appropriately addressed in a telephone conference. Therefore, the request is taken under

advisement.

       For the foregoing reasons, Bard’s Motion to Strike the general opinions of Dr. Blackman,

Doc. 51, is granted in part. Dr. Blackman cannot rely on or incorporate in his own opinions, the

portion of the expert testimony of Dr. Hurst which was stricken by the MDL court. Otherwise,

the Motion to Strike, Doc. 51, is denied. Bard’s Motion to Strike Dr. LaDisa’s expert report,

Doc. 53, is denied. The Court has taken under advisement Bard’s request for additional expert

discovery to rebut Dr. Blackman’s and Dr. LaDisa’s testimony, pending a scheduled phone

conference.



                                                     /s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: October 12, 2020
Jefferson City, Missouri




                                                3

         Case 4:19-cv-00734-NKL Document 109 Filed 10/12/20 Page 3 of 3
